Award reversed and claim remitted, with costs against the State Industrial Board to abide the event, on the ground that there being no evidence to sustain the finding as to permanent defect in the wrist, and it appearing that there was not a total loss or loss of use of two .or more digits (Workmen’s Comp. Law, § 15, subd. 3, q), the award for thirty-five per cent for loss of use of hand was erroneous and should have been confined exclusively to the fingers. (Matter of Rounds v. Davis Furniture Co., 250 N. Y. 405.) AE concur, except HiE and McNamee, JJ., who dissent and vote to affirm upon the ground that the evidence sustains the finding that there was a hand injury.